COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00030-CV


IN THE INTEREST OF E.R.D., A
CHILD

                                      ------------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant's “K.K.'s Motion For Voluntary Dismissal.” It

is the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 8, 2012



      1
       See Tex. R. App. P. 47.4.